Case 2:19-cv-09621-JFW-PVC Document 18 Filed 04/23/20 Page 1 of 3 Page ID #:3389



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ALPHONSO WILLIAMS,                              Case No. CV 19-9621 JFW (PVC)
  12                        Petitioner,
                                                       ORDER ACCEPTING FINDINGS,
  13          v.                                       CONCLUSIONS AND
                                                       RECOMMENDATIONS OF UNITED
  14   STU SHERMAN, Warden,                            STATES MAGISTRATE JUDGE
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s
  18   motion to dismiss, all of the records and files herein, the Magistrate Judge’s Report and
  19   Recommendation, and Petitioner’s objections. After having made a de novo
  20   determination of the portions of the Report and Recommendation to which the objections
  21   were directed, the Court concurs with and accepts the findings and conclusions of the
  22   Magistrate Judge.
  23
  24          In his objections, Petitioner asserts that the Magistrate Judge applied conflicting
  25   standards for passing through the actual innocence gateway articulated in Schlup v. Delo,
  26   513 U.S. 298 (1995), and thus disregarded the weight of “newly discovered” evidence that
  27   would prove Petitioner’s innocence. (Obj. at 3). However, the Report clearly delineates
  28   the standard for an actual innocence claim, which requires the introduction of “relevant
Case 2:19-cv-09621-JFW-PVC Document 18 Filed 04/23/20 Page 2 of 3 Page ID #:3390



   1   evidence that was either excluded or unavailable at trial,” and a finding that “it is more
   2   likely than not that no reasonable juror would have convicted [the petitioner] in light of
   3   the new evidence.” See Schlup, 513 U.S. at 327–28. The actual innocence exception is
   4   limited to “exceptional cases involving a compelling claim of actual innocence.” House v.
   5   Bell, 547 U.S. 518, 521 (2006). Petitioner’s objections lack merit because none of the
   6   supporting evidence he identifies satisfies the demanding standard for claims of actual
   7   innocence. Stewart v. Cate, 757 F.3d 929, 938 (9th Cir. 2014). As such, the objections
   8   are overruled.
   9
  10          Petitioner requests an evidentiary hearing to “further examine Johara Richardson,”
  11   who provided the declaration on which his actual innocence claim is based. (Obj. at 11).
  12   “In deciding whether to grant an evidentiary hearing, a federal court must consider
  13   whether such a hearing could enable an applicant to prove the petition’s factual
  14   allegations, which, if true, would entitle the applicant to federal habeas relief.” Schriro v.
  15   Landrigan, 550 U.S. 465, 474 (2007). Because the Court has concluded that Richardson’s
  16   testimony that Petitioner was not the driver of the get-away car for certain store robberies
  17   would be insufficient to warrant habeas relief on his freestanding actual innocence claim,
  18   an evidentiary hearing is unnecessary. See id. To the extent Petitioner seeks an
  19   evidentiary hearing to present additional evidence in support of his claim, he cannot
  20   obtain federal habeas relief based on evidence developed at the evidentiary hearing that
  21   was not in the record before the state court when it denied his actual innocence claim.
  22   Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (federal habeas review under 28 U.S.C.
  23   § 2254(d)(1) “is limited to the record that was before the state court that adjudicated the
  24   claim on the merits.”). Accordingly, Petitioner's request for an evidentiary hearing is
  25   denied.
  26
  27          IT IS ORDERED that Respondent’s Motion to Dismiss is granted. The Petition is
  28   denied and Judgment shall be entered dismissing this action with prejudice.

                                                     2
Case 2:19-cv-09621-JFW-PVC Document 18 Filed 04/23/20 Page 3 of 3 Page ID #:3391



   1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   2   Judgment herein on Petitioner at his current address of record and on counsel for
   3   Respondent.
   4
   5         LET JUDGMENT BE ENTERED ACCORDINGLY.
   6
   7   DATED: April 23, 2020
   8
   9
                                                    JOHN F. WALTER
  10                                                UNITED STATES DISTRICT JUDGE
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   3
